Citation Nr: 0735860	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  07-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for spinal muscular 
atrophy (claimed as acute and subacute transient peripheral 
neuropathy (no feeing in part of feet and numbness in hands), 
unstable balance, weak legs, fatigue, and atrophy) as a 
result of exposure to herbicides. 

2.  Entitlement to service connection for degenerative disc 
disease changes, lumbar spine as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

The veteran was scheduled to appear for a videoconference 
Board hearing on November 6, 2007.  On that date, the RO 
received correspondence from the veteran in which he 
requested that his appeal be withdrawn.


FINDINGS OF FACT

On November 7, 2007, prior to the promulgation of a decision 
in the appeal, VA received notification from the veteran that 
he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for 
service connection for spinal muscular atrophy (claimed as 
acute and subacute transient peripheral neuropathy (no feeing 
in part of feet and numbness in hands), unstable balance, 
weak legs, fatigue, and atrophy) as a result of exposure to 
herbicides are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2. The criteria for withdrawal of the appeal of the claim for 
service connection for degenerative disc disease changes, 
lumbar spine as a result of exposure to herbicides are met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 7, 2007, the Board received a written statement 
from the veteran by way of the RO in which he expressed his 
intent to withdraw his appeal.  In the statement the veteran 
specifically identified both issues that had been certified 
to the Board.  The statement also included the veteran's 
social security number and signature.  The Board finds that 
this document satisfies the criteria necessary to withdraw 
both issues that are the subject of this appeal.  See 38 
C.F.R. § 20.204 (2007).


ORDER

1. The appeal of the claim for service connection for spinal 
muscular atrophy (claimed as acute and subacute transient 
peripheral neuropathy (no feeing in part of feet and numbness 
in hands), unstable balance, weak legs, fatigue, and atrophy) 
as a result of exposure to herbicides has been withdrawn and 
is therefore dismissed.

2.  The appeal of the claim for service connection for 
degenerative disc disease changes, lumbar spine as a result 
of exposure to herbicides has been withdrawn and is therefore 
dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


